DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1, 2, 4, 7, 10, 11 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Yerushalmy et al. (US2015/0371420) in view of Chao (US2015/0070523) further in view of Cho (US2009/0077497), Claims 6 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Yerushalmy et al. (US2015/0371420) in view of Chao (US2015/0070523) further in view of Cho (US2009/0077497) further in view of Tashiro (US2013/0261447), and Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Yerushalmy et al. (US2015/0371420) in view of Chao (US2015/0070523) further in view of Cho (US2009/0077497) further in view of Labelle (US2001/0024517).  Claims 1 and 10 are independent.
	Claim 1 has been amended to include the limitations “create boundary lines between the contours of the parts contacting each other”, “optimizing the boundary lines between the contours of the parts contacting each other”, and “wherein executing the stored instructions further causes the processor to optimize the boundary lines by determining distances from the respective contours of the parts contacting each other to the boundary line between the respective contours of the parts contacting each other and minimizing the distances, and determining deviations of the boundary lines with respect to shape model information of the contours of the parts contacting each other and 
Applicant’s arguments, filed 22 February 2021, with respect to claims 1, 2, 4, 6, 7, 9, 10, 11, 13 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 2, 4, 6, 7, 9, 10, 11, 13 and 15 has been withdrawn. 
Allowable Subject Matter
3.	Claims 1, 4, 6, 7, 9, 10, 13 and 15 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667